2016 UT App 148



               THE UTAH COURT OF APPEALS

            STATE OF UTAH, IN THE INTEREST OF D.D.,
            A PERSON UNDER EIGHTEEN YEARS OF AGE.



                              J.D.,
                           Appellant,
                                v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Decision
                       No. 20160385-CA
                       Filed July 14, 2016

       Seventh District Juvenile Court, Price Department
               The Honorable Mary L. Manley
                          No. 1126964

           Thomas D. Sitterud, Attorney for Appellant
          Sean D. Reyes and John M. Peterson, Attorneys
                          for Appellee
                Martha Pierce, Guardian ad Litem

   Before JUDGES J. FREDERIC VOROS JR., STEPHEN L. ROTH, and
                       KATE A. TOOMEY.

PER CURIAM:

¶1     Appellant J.D. (Father) appeals the adjudication order,
entered on May 27, 2016, which concluded that D.D. was an
abused and neglected child within the jurisdiction of the juvenile
court.

¶2    The sole claim on appeal is that the juvenile court erred
by not allowing Father an opportunity to testify after he arrived
the end of the trial and as the court was announcing its decision.
                            In re D.D.


The trial transcript demonstrates that neither Father nor his
counsel requested that he be allowed to testify or otherwise
address the court after Father’s belated arrival at the
adjudication hearing. It is undisputed that Father had notice of
the adjudication hearing, that he was represented by counsel at
the hearing, and that this counsel cross-examined the State’s
witness. Father argues before this court that because the juvenile
court had stated earlier in the hearing that Father could
participate if he arrived and because the court had not entered
an order, the court erred by not “allowing [Father] an
opportunity to present testimony.”

¶3      The argument lacks merit. After obtaining permission to
once more check to see if Father had arrived at the courthouse,
Father’s counsel stated, “So not having the chance for him to
testify, I’ll make a closing based on the evidence that was
presented today.” The juvenile court then made findings on the
remaining issues disputed by Father and announced its decision.
Father’s counsel then stated, “[I]f I could just for the record
reflect that [Father] is here, he . . . showed up when the Court
did announce and came through the door.” However, counsel
did not request that Father then be allowed to testify. Noting
that Father arrived “41 minutes late,” the court stated, “You can
talk to your lawyer about what took place today, the hearing
was set for 10:00, you had notice and you had counsel, so we
continued.” Under the circumstances, Father has not
demonstrated that he was denied an opportunity to participate
in the adjudication hearing or that he made any timely request to
testify in order to preserve the issue he seeks to raise on appeal.

¶4    Affirmed.




20160385-CA                     2               2016 UT App 148